October 24, 2007 Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C.20549 Re:Smart Technology, Inc. (Registration No. 333-87006) Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, Smart Technology, Inc. (the “Registrant”) hereby applies for withdrawal of its Registration Statement on Form SB-1 (No. 333-87006).No securities were offered or sold under such Registration Statement. The reason for such withdrawal is that the contemplated secondary offering by shareholders of Registrant’s outstanding shares in the United States has been cancelled. Very truly yours, Smart Technology, Inc. By: /s/ Jean-Michel Gal Jean-Michel Gal Chief Financial Officer 276 Fair St, suite #4 Kingston, NY12401 Tel: Fax: www.smarttechnologyinc.com
